Citation Nr: 0813439	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for a right knee 
condition and a bilateral foot condition, both as secondary 
to a service-connected left knee disability.
 
In February 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   

In January 2007, the Board remanded this case for further 
development.  In a November 2007 rating decision, the RO 
granted service connection for right knee arthralgia, status 
post arthroscopy at a 10 percent disability rating.  As such, 
this issue is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  


FINDING OF FACT

Competent medical evidence shows that the veteran's plantar 
fasciitis is related to his service-connected left knee 
disability.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, plantar fasciitis has been aggravated by the veteran's 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service connection

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

At his Travel Board hearing, the veteran contended his 
bilateral foot condition, bilateral plantar fasciitis, is 
secondary to his service-connected left knee disability.  

The veteran has been service-connected for his left knee 
disorder since December 1982 at a 20 percent disability 
rating throughout, with the exclusion of a 100 percent 
disability rating in April to June 1983.  

A December 2003 letter from the veteran's private physician 
reflects his opinion that the veteran had developed plantar 
fasciitis on both feet secondary to a gait disorder caused by 
a left knee injury while in the Navy.  This physician sent 
another letter received by the RO in February 2004 in which 
he indicated that the veteran suffered from bilateral foot 
pain as a result of altered mechanics due to his left knee 
disability.  He concluded that there was a relationship 
between the veteran's left knee injury and his bilateral 
plantar fasciitis.

A March 2004 VA examination report reflects the examiner's 
opinion that, based upon the fact that the veteran's gait was 
normal at the examination and there was no evidence of 
abnormal weight bearing as evidenced by a lack of callus 
formation on his feet and no uneven wear on his shoes, it is 
at least as likely as not that his plantar fasciitis is 
unrelated to his left knee condition.

VA medical records from July and December 2005 reflect 
ongoing treatment for the veteran's bilateral foot condition.  
The veteran was fitted with insoles and given cortisone 
injections in his heels for pain.

An October 2007 VA examination report reflects a diagnosis of 
bilateral plantar fascia pain (plantar fasciitis).  The 
examiner stated that he could not relate the veteran's 
bilateral foot condition to his left knee.  He indicated that 
plantar fasciitis has multiple factors.  It had been noted 
that the veteran was a mail carrier since 1981 and was 
overweight.  These two factors are the most significant in 
the development of symptoms of plantar fasciitis of which the 
veteran complains.  In addition, the veteran was diagnosed 
with diabetes mellitus in 1995, which can also contribute and 
be a factor in developing plantar fasciitis.  The examiner 
concluded that, therefore, it was less likely than not that 
the veteran's left knee service related condition caused the 
veteran's bilateral foot condition.  However, the examiner 
opined, it can be stated that it is at least as likely as not 
that the veteran's service related left knee condition could 
accelerate the veteran's bilateral foot condition beyond its 
natural progression because of the veteran's limp favoring 
the left knee.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The March 2004 VA examiner did not include a diagnosis of a 
bilateral foot condition in the examination report.  This 
examiner concluded that, based in part upon the lack of 
uneven wear on his shoes, it was at least as likely as not 
that the veteran's plantar fasciitis was not related to his 
left knee condition.  The opinion was based upon the fact 
that the veteran's gait at this examination appeared normal.  
However, the fact that the veteran's gait was altered by his 
left knee disability is well established in the record, and 
in fact serves as a basis upon which his right knee disorder 
was service connected secondary to his left knee disorder.  
In addition, the veteran testified in his Travel Board 
hearing that the shoes he was wearing at the time of the 
examination were new and had very little wear on them.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Thus, this medical opinion is inadequate because it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  As such, the Board does not find this 
opinion to be of probative value.

The veteran's private examiner has opined in two separate 
letters that the veteran's plantar fasciitis is related to 
the change in his gait from his service-connected left knee 
disability.  However, a bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The October 2007 VA examiner opined that he 
could not relate the veteran's bilateral foot condition to 
his left knee and that, therefore, it was less likely than 
not that the veteran's left knee service related condition 
caused the veteran's bilateral foot condition.  He supported 
his contentions by adding it had been noted that the veteran 
was a mail carrier since 1981 and was overweight and that 
these two factors are the most significant in the development 
of symptoms of plantar.  In addition, the examiner noted that 
the veteran was diagnosed with diabetes mellitus in 1995, 
which can also contribute and be a factor in developing 
plantar fasciitis.  In terms of the veteran's service-
connected left knee disability being the proximate cause of 
his plantar fasciitis,  the Board finds the October 2007 VA 
examiner's opinion to be more persuasive evidence than the 
private examiner's opinions since it includes a rationale for 
his opinion and a complete review of the record.

However, as noted above, service connection can be 
established on a secondary basis, not only if the service-
connected disability was the proximate cause of the secondary 
disorder, but also when the service-connected disability 
aggravates a nonservice-connected condition beyond the 
natural progression of the condition.  The October 2007 
examiner also concluded that it can be stated that it is at 
least as likely as not that the veteran's service related 
left knee condition could accelerate the veteran's bilateral 
foot condition beyond its natural progression because of the 
veteran's limp favoring the left knee.  

In this case, the Board finds that the October 2007 VA 
opinion supports the veteran's service connection claim for 
plantar fasciitis as secondary to his service-connected left 
knee disability based on aggravation.  Service connection on 
a secondary basis requires evidence sufficient to show that a 
current disability exists that was either proximately caused 
by or proximately aggravated by a service-connected 
disability.  Allen, supra.  In this case, the veteran has a 
current diagnosis of plantar fasciitis and competent medical 
evidence providing a link between his plantar fasciitis and 
his service-connected left knee disability.  Based on the 
totality of the record, and resolving the benefit of the 
doubt in the veteran's favor, service connection is warranted 
for plantar fasciitis.


ORDER

Service connection for a bilateral foot disorder, plantar 
fasciitis, as secondary to a service-connected left knee 
disability is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


